The Applicant, Mary Porter Parsons, was admitted to practice law in Kentucky on October 25, 1982, and thereafter the Tennessee bar on September 6, 1988. Parsons now resides at 441 River Club Road, Lexington, South Carolina, 29201. She was suspended on September 26, 1991, for non-payment of dues. Parsons now seeks restoration to resume the practice of law in Kentucky
I. BACKGROUND
Parsons filed her Application for Restoration pursuant to SCR 3.500(3) on May 12, 2017, over five years after her original suspension date. Parsons paid all required fees for restoration, including the filing fee of $ 750.00 to the Kentucky Office of Bar Admissions, a $ 2,500.00 cash bond, and unpaid membership dues and filing fee to the Kentucky Bar Association (KBA) which totaled $ 7,103.00, when she filed her Application for Restoration. Parsons has confirmed that upon reinstatement she intends to practice law in the Commonwealth of Kentucky.
Pursuant to SCR 3.500(2)(b), on July 17, 2017, Chief Bar Counsel certified there are no disciplinary matters pending against Parsons nor has she been the subject of any claims against the Client Security Fund.
Pursuant to SCR 3.500(2)(c), on May 2, 2017, the KBA Director for Continuing Legal Education certified that Parsons has complied with SCR 3.685 and has the required CLE credits needed for restoration at the time of the certification.
The Character and Fitness Committee of the Kentucky Office of Bar Admissions compiled a detailed history of Parson's suspension and request for restoration, which the Board of Governors subsequently adopted in its entirety and which this Court similarly adopts.
On April 2, 2018, the Office of Bar Counsel moved the Board of Governors to accept the recommendation of the Character and Fitness Committee that Parsons' Application for Restoration be approved and *467further that the Board refer the application to the Kentucky Board of Bar Examiners so Parsons may sit for the Kentucky essay examination as required by SCR 3.500(3)(e).
Following its review of the evidence in the proceedings before the Character and Fitness Committee, the Board of Governors adopted the Findings of Fact, Conclusions of Law, and Recommendation of the Character and Fitness Committee of the Kentucky Office of Bar Admissions. Further, the Board granted Bar Counsel's motion that Parsons' application be approved and referred to the Kentucky Board of Bar Examiners.
A rollcall vote of the members of the Board of Governors present for consideration of this matter was taken to approve or disapprove the recommendation of the Character and Fitness Committee that the application of Parsons meets the standard requirements for restoration and that Parsons be permitted to sit for the Kentucky essay exam pursuant to SCR 3.500(3). The Board voted 17-0 in favor of the recommendation and recommended the matter be referred to the Board of Bar Examiners for examination as set forth in SCR 3.500(3) and the results of the examination be certified the Board of Bar Examiners to this Court and to the Executive Director of the KBA.
On April 23, 2019, the Kentucky Board of Bar Examiners filed with this Court a Notice that it had administered a special-examination to Parsons for reinstatement to the Kentucky Bar on February 26, 2019, pursuant to SCR 3.500(3), and she had received a passing score. The Board of Examiners also recommended in the letter that Parsons be readmitted to membership in the Kentucky Bar subject to meeting all other requirements for reinstatement.
II. ORDER
Finding that Mary Porter Parsons has met all requirements for restoration under SCR 3.500, it is accordingly ORDERED that:
1. Mary Porter Parsons is hereby restored to membership to the Bar of the Commonwealth of Kentucky, subject to the payment of any current membership dues arising between the time the application was filed and the time of this Opinion and Order.
2. Parsons shall also pay the costs of this proceeding as certified by the Executive Director in the amount of $ 95.40 as required by SCR 3.500(4), which may be deducted from Parsons' bond, with the balance of the bond refunded back to Parsons.
/s/ John D. Minton, Jr.
CHIEF JUSTICE
All sitting. All concur.